Order entered April 9, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01197-CR

                            JOSE JOFFRE CORREA, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                On Appeal from the County Criminal Court of Appeals No. 2
                                  Dallas County, Texas
                            Trial Court Cause No. M09-57654

                                           ORDER
       In his appeal, appellant complains that the trial court’s order that he pay court costs must

be deleted because the record does not contain a bill of costs. The Clerk of the County Criminal

Courts of Dallas County filed a supplemental record containing a detailed itemization of costs,

but it does not comply with the Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC.

ANN. art. 103.001, 103.006 (West 2006).


       Accordingly, we ORDER the Clerk to file, within seven days of the date of this order, a

second supplemental record that contains a detailed itemization of the costs assessed in this case

that complies with article 103.001 and 103.006 of the Texas Code of Criminal Procedure. See id.

art. 103.001 (“A cost is not payable by the person charged with the cost until a written bill is
produced or is ready to be produced, containing the items of cost, signed by the officer who

charged the cost or the officer who is entitled to receive payment for the cost.”); 103.006 (“if a

criminal action or proceeding . . . is appealed, an officer of the court shall certify and sign a bill

of costs that have accrued and send the bill to the court in which the action or proceeding . . . is

appealed.”).




                                                     /Michael J. O'Neill/
                                                     MICHAEL J. O'NEILL
                                                     JUSTICE